DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 302 and 304.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “a least a lower portion” is indefinite, does it mean “at least a lower portion”? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-9, 11-13, 15-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhave et al. (U.S. Publication No. 20140283601).
Regarding claim 1, Bhave teaches an optical motion sensor comprising: a substrate (Figs.13A-13C, 1301); a whispering-gallery-mode-based optical resonator (Figs.13A-13C, 1302) disposed on the substrate, wherein the whispering-gallery-mode-based optical resonator has a substantially circular cross-section (As shown in Fig.2A); a mass-spring-damper system (Figs.13A-13C, spring and movable mass) disposed on the substrate proximate to a first side of the whispering-gallery-mode-based optical resonator, wherein an end of the mass-spring-damper system is separated from the whispering-gallery-mode-based optical resonator by a gap (Figs.13A-13C, sensing gap); and a waveguide or optical fiber (Figs.13A-13C, 1305) abutting a second side of the whispering-gallery-mode-based optical resonator that is substantially opposite to the first side (As shown in Figs.13A-13C).
Regarding claim 3, Bhave teaches wherein the mass-spring-damper system comprises: a first structure (Figs.13A-13C, movable mass); and one or more second structures (Figs.13A-13C, spring) flexibly connecting the first structure to the substrate (Paragraph 83) such that a movement of the first structure is substantially limited to a direction substantially perpendicular to the waveguide or optical fiber (As shown in Figs.13A-13C, movable mass moves perpendicular to the waveguide 1305).
Regarding claim 4, Bhave teaches a tuning mass disposed on a top of the first structure or integrated into the top of the first structure (Figs.13A-13C, movable mass).
Regarding claim 6, Bhave teaches wherein the one or more second structures (Fig.12A, 1201B-2+1208) comprise one or more bottom support structures (Fig.12A, 1201B-2) connecting a top surface of the substrate to one or more portions of a bottom surface of the first structure (Fig.12A, 1201B-1 and paragraph 78).
Regarding claim 7, Bhave teaches wherein the one or more second structures (Fig.12A, 1201B-2+1208) comprise one or more side support structures (Fig.12A, 1208) connecting one or more portions of opposing sides of the first structure (Fig.12A, 1201B-1) to the substrate such that the first structure is suspended above the substrate (Paragraph 78).
Regarding claim 8, Bhave teaches wherein the one or more side support structures comprise: a first sidewall (Fig.12A, left side 1201B-2) connected to the substrate proximate to one side of the first structure (Fig.12A, 1201B-1); a second sidewall (Fig.12A, right side 1201B-2) connected to the substrate proximate to an opposite side of the first structure (Fig.12A, 1201B-1); and one or more flexures or arms (Fig.12A, 1208) connecting each of the first sidewall and second sidewall.
Regarding claim 9, Bhave teaches a laser light source coupled to a first end of the waveguide or optical fiber; and a detector coupled to a second end of the waveguide or optical fiber (Paragraphs 44-45).
Regarding claim 11, Bhave teaches wherein the detector determines a measure of a change in the gap caused by a motion using a frequency of nulls/dips in a transmitted light received from the waveguide or optical fiber (Paragraphs 74 and 87).
Regarding claim 12, Bhave teaches wherein the optical motion sensor comprises a seismometer, an accelerometer or a vibrometer (Paragraphs 3-4).
Regarding claim 13, Bhave teaches a method for detecting a motion comprising: providing an optical motion sensor comprising: a substrate (Figs.13A-13C, 1301), a whispering-gallery-mode-based optical resonator (Figs.13A-13C, 1302) disposed on the substrate, wherein the whispering-gallery-mode-based optical resonator has a substantially circular cross-section (As shown in Fig.2A), a mass-spring-damper system (Figs.13A-13C, spring and movable mass) disposed on the substrate proximate to a first side of the whispering-gallery-mode-based optical resonator, wherein an end of the mass-spring- damper system is separated from the whispering-gallery-mode-based optical resonator by a gap (Figs.13A-13C, sensing gap), and a waveguide or optical fiber (Figs.13A-13C, 1305) abutting a second side of the whispering-gallery- mode-based optical resonator that is substantially opposite to the first side (As shown in Figs.13A-13C); transmitting a laser light into the waveguide or optical fiber using a laser light source (Paragraphs 44-45); and detecting the motion based on a frequency of nulls/dips in the laser light received from the waveguide or optical fiber using a detector (Paragraphs 74 and 87).
Regarding claim 15, Bhave teaches wherein the mass-spring-damper system comprises: a first structure (Figs.13A-13C, movable mass); and one or more second structures (Figs.13A-13C, spring) flexibly connecting the first structure to the substrate (Paragraph 83) such that a movement of the first structure is substantially limited to a direction substantially perpendicular to the waveguide or optical fiber (As shown in Figs.13A-13C, movable mass moves perpendicular to the waveguide 1305).
Regarding claim 16, Bhave teaches creating the nulls/dips in the laser light whenever a change in the gap is caused by the motion (Paragraphs 74 and 87).
Regarding claim 17, Bhave teaches wherein the motion comprises a seismic motion, an acceleration or a vibration (Paragraphs 3-4).
Regarding claim 18, Bhave teaches a method for fabricating an optical motion sensor comprising: providing a substrate (Figs.13A-13C, 1301); creating or attaching a whispering-gallery-mode-based optical resonator (Figs.13A-13C, 1302) on the substrate, wherein the whispering-gallery-mode-based optical resonator has a substantially circular cross- section (As shown in Fig.2A); creating or attaching a mass-spring-damper system (Figs.13A-13C, spring and movable mass) on the substrate proximate to a first side of the whispering-gallery-mode-based optical resonator, wherein an end of the mass-spring- damper system is separated from the whispering-gallery-mode-based optical resonator by a gap (Figs.13A-13C, sensing gap); and abutting a waveguide or optical fiber (Figs.13A-13C, 1305) to a second side of the whispering-gallery-mode- based optical resonator that is substantially opposite to the first side (As shown in Figs.13A-13C).
Regarding claim 20, Bhave teaches wherein creating or attaching the mass-spring-damper system on the substrate comprises: providing a first structure (Figs.13A-13C, movable mass); and flexibly connecting the first structure to the substrate using one or more second structures (Figs.13A-13C, spring and paragraph 83) such that a movement of the first structure is substantially limited to a direction substantially perpendicular to the waveguide or optical fiber (As shown in Figs.13A-13C, movable mass moves perpendicular to the waveguide 1305).
Regarding claim 21, Bhave teaches depositing or attaching a tuning mass on a top of the first structure or into the top of the first structure (Figs.13A-13C, movable mass).
Regarding claim 22, Bhave teaches coupling a laser light source a first end of the waveguide or optical fiber; and coupling a detector to a second end of the waveguide or optical fiber (Paragraphs 44-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhave et al. (U.S. Publication No. 20140283601).
Regarding claims 2, 14 and 19, Bhave teaches all the features of claims 1, 13 and 18 as outlined above, Bhave is silent about wherein the end of the mass-spring-damper system comprises a concave-shaped end such that the gap is substantially uniform between the concave- shaped end of the mass-spring-damper system and the first side of the whispering-gallery-mode- based optical resonator.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of Bhave’s mass-spring damper system, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04.
Regarding claim 5, Bhave teaches all the features of claim 9 as outlined above, Bhave is silent about (As best understood by the examiner) wherein the first structure comprises at least a lower portion having a first mass and an upper portion having a second mass, wherein the second mass of the upper portion is greater that the first mass of the lower portion.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bhave’s movable mass to make it has a lower portion having a first mass and an upper portion having a second mass, wherein the second mass of the upper portion is greater that the first mass of the lower portion, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	

Claims 10 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bhave et al. (U.S. Publication No. 20140283601) in view of Ritter et al. (U.S. Publication No. 20120056363).
Regarding claim 10, Bhave teaches all the features of claim 9 as outlined above, Bhave is silent about the laser light source comprises a diode laser; and the detector comprises a frequency scanning photodetector.
Ritter the laser light source comprises a diode laser; and the detector comprises a frequency scanning photodetector (Paragraph 70)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use diode laser and frequency scanning photodetector in Bhave’s sensing system because it would provide a more accurate measurement.
Regarding claim 23, Bhave teaches an optical motion sensor comprising: a first optical motion sensor oriented to detect a first motion along a first direction; and each optical motion sensor comprising: a substrate (Figs.13A-13C, 1301); a whispering-gallery-mode-based optical resonator (Figs.13A-13C, 1302) disposed on the substrate, wherein the whispering-gallery-mode-based optical resonator has a substantially circular cross-section (As shown in Fig.2A); a mass-spring-damper system (Figs.13A-13C, spring and movable mass) disposed on the substrate proximate to a first side of the whispering-gallery-mode-based optical resonator, wherein an end of the mass-spring-damper system is separated from the whispering-gallery-mode-based optical resonator by a gap (Figs.13A-13C, sensing gap); and a waveguide or optical fiber (Figs.13A-13C, 1305) abutting a second side of the whispering-gallery-mode-based optical resonator that is substantially opposite to the first side (As shown in Figs.13A-13C).
Bhave is silent about the optical motion sensor is a multidirectional optical motion sensor comprising: a second optical motion sensor oriented to detect a second motion along a second direction, wherein the second direction is different than the first direction
Ritter teaches the optical motion sensor is a multidirectional optical motion sensor comprising: a second optical motion sensor oriented to detect a second motion along a second direction, wherein the second direction is different than the first direction (Paragraph 124).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine a plurality of Bhave’s sensor as shown by Ritter because it would detect motion/acceleration along different axis.
Regarding claim 24, the combination of Bhave and Ritter teaches all the features of claim 23 as outlined above, Ritter further teaches wherein the second direction is orthogonal to the first direction (Paragraph 124).
Regarding claim 25, the combination of Bhave and Ritter teaches all the features of claim 23 as outlined above, Ritter further teaches a third optical motion sensor oriented to detect a third motion along a third direction, wherein the third direction is different than the first direction and the second direction (Paragraph 124).
Regarding claim 26, the combination of Bhave and Ritter teaches all the features of claim 23 as outlined above, the combination of Bhave and Ritter is silent about wherein the end of the mass-spring-damper system comprises a concave-shaped end such that the gap is substantially uniform between the concave- shaped end of the mass-spring-damper system and the first side of the whispering-gallery-mode- based optical resonator.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of Bhave’s mass-spring damper system, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04.
Regarding claim 27, the combination of Bhave and Ritter teaches all the features of claim 23 as outlined above, Bhave further teaches wherein the mass-spring-damper system comprises: a first structure (Figs.13A-13C, movable mass); and one or more second structures (Figs.13A-13C, spring) flexibly connecting the first structure to the substrate (Paragraph 83) such that a movement of the first structure is substantially limited to a direction substantially perpendicular to the waveguide or optical fiber (As shown in Figs.13A-13C, movable mass moves perpendicular to the waveguide 1305).
Regarding claim 28, the combination of Bhave and Ritter teaches all the features of claim 23 as outlined above, Bhave further teaches a laser light source coupled to a first end of the waveguide or optical fiber; and a detector coupled to a second end of the waveguide or optical fiber (Paragraphs 44-45).
Regarding claim 29, the combination of Bhave and Ritter teaches all the features of claim 28 as outlined above, Bhave further teaches wherein the detector determines a measure of a change in the gap caused by a motion using a frequency of nulls/dips in a transmitted light received from the waveguide or optical fiber (Paragraphs 74 and 87).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861